Citation Nr: 0013795	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  97-26 532A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for residuals of prostate cancer.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which granted service connection and assigned a 10 
percent disability rating, effective November 7, 1996.  This 
rating was subsequently increased to 20 percent, effective 
November 7, 1996, by a February 2000 rating decision and 
concurrent Supplemental Statement of the Case.

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
here with the prostate cancer issue, remains an "original 
claim" and is not a new claim for increase.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In such cases, separate 
compensable evaluations must be assigned for separate periods 
of time if such distinct periods are shown by the competent 
evidence of record during the pendency of the appeal, a 
practice known as "staged" ratings.  Id. at 126.

This case was previously before the Board in August 1998, at 
which time it was remanded for additional development.  It 
has now been returned to the Board for further appellate 
consideration.  As a preliminary matter, the Board finds that 
the RO has substantially complied with the directives of 
August 1998 remand in that the RO obtained medical records 
from all health care providers identified by the veteran, and 
accorded the veteran an examination by an apparently 
qualified individual to ascertain the current severity of his 
prostate cancer residuals.  Accordingly, a new remand is not 
required in order to comply with the holding of Stegall v. 
West, 11 Vet. App. 268 (1998).

It is noted that when this case was previously before the 
Board in August 1998, it included the issue of entitlement to 
special monthly compensation for loss of use of a creative 
organ claimed as secondary to the service-connected residuals 
of prostate cancer.  The RO granted special monthly 
compensation for loss of use of a creative organ by the 
February 2000 rating decision.  In view of the foregoing, 
this issue has been resolved and is not on appeal before the 
Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997).


FINDING OF FACT

The veteran's residuals of prostate cancer result in urinary 
frequency manifested by a daytime voiding interval which 
appears to be less than one hour.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the criteria for a disability rating of 40 percent for 
residuals of prostate cancer are met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.3, 4.7, 4.115a, 
4.115b, Diagnostic Code 7512 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran's service medical records show no 
diagnosis of or treatment for prostate cancer during his 
period of active duty.

The veteran's DD Form 214 shows that he was awarded the 
Vietnamese Service Medal and the Vietnamese Campaign Medical 
with device, among other awards and citations.

The veteran submitted his original claim of entitlement to 
service connection for prostate cancer in June 1996.  As part 
of his original claim, the veteran reported that he had 
received treatment for this disorder from Dr. D. A. Hanson.

Private medical records were subsequently obtained from Dr. 
Hanson that covered the period from May 1995 to September 
1996.  Among other things, these records reflect that 
prostate cancer was noted in August 1985 and the veteran was 
referred to a urologist.  In August 1996, it was noted that 
the veteran was voiding with a good stream.  He was 
experiencing some diarrhea at the time, but the condition was 
found to be improving.  Further, his prostate was found to be 
small with no evidence of nodules.

Also on file is a statement from H. E. Gayar, M.D., of the 
McLaren Regional Cancer Center, dated in July 1996.  In this 
statement, it was noted that it had been about seven months 
since the veteran completed external beam radiation 
treatments for prostate adenocarcinoma.  He continued to do 
well and offered no symptoms.  Moreover, he denied any 
urinary or bowel problems.  The prostate gland was flat and 
without nodularity or palpable abnormality to suggest 
recurrence.  A repeat prostate-specific antigen (PSA) was 
noted to be 2.1, compared to the last PSA of 5.0 that was 
conducted six months earlier.

In September 1996, the veteran underwent a VA compensation 
and pension examination in conjunction with his claim.  At 
this examination, the veteran reported that he had been 
exposed to Agent Orange from June 1967 through July 1968, 
while he was stationed in the Republic of Vietnam.  The 
veteran also reported that he received no wounds or trauma 
while in Vietnam.  Moreover, he experienced no genitourinary 
complaints until the age of twenty-six, when he developed 
"prostate problems" described as low back pain, urethritis.  
The veteran reported that his private physician had him 
undergo a PSA test sometime in 1993.  The results came back a 
PSA of 9.  Follow-up ultrasound and biopsy of the prostate 
revealed prostatitis.  His PSA subsequently dropped to 3.73, 
and his PSA was followed on six month intervals.  In 1995, 
the veteran had a PSA of 5.8, and was diagnosed with a 
carcinoma of the prostate, Gleason 2.  Also, the biopsy of 
right side of the prostate revealed benign prostatic tissue 
with chronic prostatitis.  The left side revealed minute 
focus of prostatic adenocarcinoma, Gleason score 2 with no 
lymphatic invasion.  Consequently, the veteran underwent 
thirty-eight radiation treatments at the McLaren Cancer 
Center in Flint, Michigan.  The veteran reported his current 
symptomatology included residual frequent urination and 
frequent stools "like no control."  He reported that he 
received no current hormonal replacement.  On examination in 
September 1996, the examiner found the veteran to be a normal 
male, with normal scrotal contents; no urethral discharge; no 
hernias elicited by cough.  Also, the examiner noted that the 
veteran's frequency of urination was 15 to 20 times per day.  
The examiner's findings were negative for presence or absence 
of pyuria; pain or tenesmus; and incontinence requiring pads 
or appliance.

In a January 1997 rating decision, the RO granted service 
connection for residuals of prostate cancer due to Agent 
Orange exposure.  A 10 percent disability rating was 
assigned, effective November 7, 1996.  It was noted that this 
was the effective date for the amendment of VA regulations by 
which prostate cancer was added to the list of diseases 
subject to presumptive service connection based on herbicide 
exposure.

The veteran appealed this decision to the Board.  In his 
Substantive Appeal, the veteran contended, in part, that he 
should be rated as 100 percent disabled because his cancer 
was within one year of the law change to give 12 months of 
100 percent.  He also contended that that he should be rated 
20 percent disabled thereafter because he urinated more than 
every hour and 4 to 5 times a night, every night.

In August 1997, the veteran underwent a new VA examination.  
At this examination, the examiner noted that the veteran was 
still complaining of urinary frequency.  The veteran reported 
that he had to go to the bathroom very often, and even woke 
up 2 to 3 times a night.  However, the veteran denied any 
pain on urination.  It was noted that this happened after the 
radiation treatment the veteran underwent for the prostatic 
cancer.  On rectal examination, the examiner found the 
prostate gland was smooth; no nodule and soft; size was 
normal; no tenderness.  Further, the examiner found that the 
veteran had no incontinence, nor was the veteran using any 
pad or other absorbent material for incontinence.  The 
veteran had no pyuria, no pain on urination, but did have 
tenesmus.  In regard to the diagnostic test results, the 
examiner found that chemistry and urinalysis was normal.  The 
examiner also acknowledged that the veteran did have 
frequency of urination.  The examiner's diagnoses included 
status post radiation therapy for prostate cancer and chronic 
cystitis

In October 1997, the RO requested all urology clinic reports 
concerning the veteran from the VA Medical Center in Saginaw, 
Michigan.  The RO was subsequently sent a duplicate copy of 
the August 1997 VA examination from this facility.  No other 
records were received.

When the case came before the Board in August 1998, it was 
determined that additional development would be helpful in 
determining the daytime voiding interval as well as the 
number of times the veteran awakened to void at night.  
Therefore, the case was remanded, in part, for the RO to 
obtain additional medical records concerning the veteran's 
prostate problems or sexual dysfunction since his radiation 
treatment for prostate cancer; and for the veteran to undergo 
an examination by a board certified urologist, if available, 
or other appropriate specialist, to determine the daytime 
voiding interval, and the number of times the veteran 
awakened per night to void.

Following the Board's remand, the RO sent correspondence to 
the veteran in October 1998 requesting that he provide the 
medical evidence specified in the remand.  The veteran 
responded to this request in November 1998, identifying 
treatment from Dr. Gayar, Dr. Hanson, and a Dr. Beer.  
Further, the veteran submitted a statement in which he 
commented upon the medical records already on file.  He 
reported that there was discrepancy in his symptoms, and that 
he was surprised that his doctors reported what they did.  
Consequently, he discussed these discrepancies with his 
doctors, who responded that his symptoms were normal for a 
man who had recently completed radiation treatment for 
cancer.  They also informed him that if he did not complain 
about his problems, then they could not know exactly how much 
he was bothered by it.  Regarding Dr. Gayar's report, the 
veteran stated that it should have read 

[h]e continued to do well and offered no 
symptoms (that were out of the ordinary 
for a man who had recently completed 
radiation treatments).  He denied any 
(unusual) urinary or bowel problems.

With respect to Dr. Hanson's report, the veteran felt that it 
should read

[m]edical records ... veteran was voiding 
with good stream (in comparison to when 
he was undergoing radiation treatment).

The veteran also reported that it had been three years since 
his radiation treatments.  He reported that he still had to 
urinate approximately 15 to 20 times per day; and if he 
consumed more than two glasses of water, it increased to 
approximately 25 to 30 times per day.  Further, he stated 
that it was not unusual for him to make 3 or 4 trips to the 
restroom during an hour and a half soccer game.  He also 
reported that he woke up 3 to 5 times a night to void.  Then, 
before falling asleep, he had to go 2 to 3 times within the 
hour before it came.  He maintained that these problems began 
during his radiation treatment. 

Additional private medical records were obtained from Dr. 
Gayar which cover the period from August 1995 to December 
1998.  These records show, among other things, that a biopsy 
performed on the left prostate in August 1995 revealed minute 
focus of prostatic adenocarcinoma (Gleason Score 1+1 = 2), 
with no perineural or lymphatic invasion.  Records from that 
same month also noted that the veteran's PSA was reported at 
5.8, and that his urinalysis was normal.  Following 
examination of the veteran in October 1995, Dr. Gayar's 
impression was Stage T1C, prostate adenocarcinoma, Gleason 
score 1+1, PSA 5.8 ng/ml, and negative bone scan.  At that 
time, he started the veteran on conformal radiation 
treatment.  In December 1995, it was noted that the veteran 
had completed the radiation treatment, and that he tolerated 
the treatments very well.  Dr. Gayar noted that the veteran 
had minimal to moderate problems related to his hemorrhoids, 
probably aggregated by the radiation treatments and had 
frequency of bowel movements that was controlled by diet.  
Also, Dr. Gayar found the veteran to have no significant 
urinary problems.  A repeat PSA conducted in January 1996 
showed a level of 5.0 ng/ml.  In July 1996, PSA level was 2.1 
ng/ml; in July 1997 PSA level was 1.4 ng/ml; and PSA level 
was 1.0 ng/ml in both July and December 1998.  These records 
also indicate that the normal PSA level was 0.0 to 2.5.  
Records from February 1997 noted that the veteran had been 
voiding with a good stream and emptying his bladder well.  
Rectal examination revealed a small benign nontender 
prostate.  In August 1997, it was noted that the veteran 
continued to do well and offered no significant symptoms.  It 
was noted that he had slight frequency of bowel movements, 
but no diarrhea.  Further, there were no urinary symptoms.  
However, he did have a weaker erection, even though it seemed 
to be gradually improving.  On examination, the prostate was 
found to be normal in size, with palpable nodularity.  In 
February 1998, it was noted that the veteran's PSA remained 
steady at 1.3, and that he was voiding with adequate stream, 
but some slowing.  It was noted that the veteran complained 
of sexual dysfunction problems.  Rectal examination revealed 
a small, benign, nontender prostate.  

Additional private medical records were also obtained from 
Dr. Hanson, which cover a period from August 1994 to November 
1998.  These records show, among other things, that the 
veteran complained of sexual dysfunction problems in April 
and October 1998.  The October 1998 records also note that 
the veteran reported that he was urinating 20 times a day, 
and 4 times at night, not always with a full bladder.  It was 
also noted that there was some bladder irritability most like 
related to the radiation treatments the veteran had had for 
his prostate carcinoma.  Records from November 1998 note that 
the veteran had had frequency for a few weeks, and that he 
wanted to make sure he did not have a urinary tract infection 
(UTI).  It was noted that he was feeling well and had no 
complaint.  There was no dysuria.  Urinalysis dip was 
negative for any signs of infection.  Diagnostic impressions 
were urinary frequency, no UTI; and exogenous obesity.

Private medical records were also obtained from Dr. Beer, 
which cover a period from August 1993 to December 1998.  
Among other things, these records show that the veteran 
underwent radiation treatment for his prostate cancer in 
1995.  In August 1996, it was noted that the veteran was six 
months status post radiation therapy.  At that time, he was 
voiding with good stream.  He was having some diarrhea, but 
it was improving.  It was noted that his urinalysis was 
acellular, and that the prostate was small with no evidence 
of nodules.  In February 1997, it was noted that the veteran 
had been voiding with a good stream and emptying his bladder 
well.  Rectal examination revealed a small benign nontender 
prostate.  In November 1998, it was noted that the veteran's 
most recent PSA was four months earlier, and was 1.0 which 
was his lowest yet.  The veteran reported that he was having 
some difficulty with urinary frequency, voiding every hour 
during the day.  This problem had been present since the 
radiation treatment, but did not bother him greatly.  Also, 
he was getting up 3 to 4 times at night to urinate.  He had 
had no hematuria or dysuria.  Rectal examination revealed a 
small benign nontender prostate.  

The veteran underwent a VA genitourinary examination in April 
1999.  At this examination, it was noted that the veteran was 
claiming compensation for, among other things, urinary 
frequency, every hour during the daytime and urinary 
frequency of approximately 4-6 times during the night time.  
The veteran also reported that he experienced some slowness 
of the stream, and post-void dribbling associated with 
occasional dysuria.  He gave no history of any hematuria.  
Regarding the nighttime, he reiterated that he woke up about 
4 to 6 times to urinate, and that he almost always had a 
sensation of incomplete bladder emptying.  It was further 
noted that he had been seen by a private physician for this 
problem over three years.  The examiner also noted that the 
veteran's past surgical history included hydrocelectomy at 
age 16 years, and status-post umbilical hernia repair at the 
age of 8.  It was further noted that in 1995, the veteran was 
found to have an elevated PSA and prostate biopsy confirmed 
adenocarcinoma of the prostate, Gleason score 1+1.  Clinical 
staging T1C adenocarcinoma of the prostate.  Additionally, it 
was noted that he had undergone conformal radiation therapy 
to the prostate, and that his problems of urinary frequency 
and sexual dysfunction had apparently emerged after 
completion of the radiation therapy to the prostate.

On examination, the examiner noted that the veteran's general 
condition was unremarkable, and that the veteran was a well-
nourished adult male.  Abdominal examination on palpation 
detected an incision in the midline periumbilical region.  No 
abnormal masses palpated or tenderness was detected.  Hernial 
site was found to be normal.  With respect to the external 
genitalia, the penis was found to be normal without a 
palpable plug and circumcised.  The testes were palpated and 
were of normal consistency.  Rectal examination revealed good 
rectal tone, small prostate, firm and without palpable 
abnormality.  Further, the examiner noted that the veteran 
was submitted for urodynamic study to ascertain the bladder 
capacity and to determine the urinary flow rate.  This study 
revealed that the veteran had a bladder capacity of 
approximately 100 cc, with normal bladder capacity being 300-
500 cc.  Moreover, the veteran's maximum flow rate was 1 
ml/sec, with normal flow rate being 12-15 ml/sec for his age.  
He was able to void to completion, and the residual urine was 
zero (0).  Based on the foregoing, the examiner opined that 
because of the veteran's small bladder capacity, he was 
likely to have significant urinary frequency problems and 
certainly took much longer to empty his bladder.  Therefore, 
the examiner concluded that the veteran's urinary frequency 
problem well correlated with the urodynamic study performed.  
Additionally, the examiner opined that both the veteran's 
urinary problem and his erectile dysfunction were likely 
caused by the radiation therapy given to prostate cancer.

In the February 2000 rating decision and concurrent 
Supplemental Statement of the Case, the RO increased the 
assigned rating for the veteran's residuals of prostate 
cancer to 20 percent, effective November 7, 1996.  

In statements dated in April and May 2000, the veteran's 
representative contended that the veteran met the 
requirements for a disability rating of 40 percent based upon 
urinary frequency.  The representative also contended that 
the veteran be granted the benefit of the doubt and the 
higher of two evaluations pursuant to 38 C.F.R. § 4.7.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of use-
fulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The veteran's prostate residuals were rated by the RO as 
analogous to chronic cystitis.  Chronic cystitis is rated as 
a voiding dysfunction under the provisions of 38 C.F.R. § 
4.115a and § 4.115b, Diagnostic Code 7512 (1999).  Voiding 
dysfunction is addressed under 38 C.F.R. § 4.115a, which 
directs that the particular condition be rated as urine 
leakage, urinary frequency, or obstructed voiding. 

In regard to urine leakage, 38 C.F.R. § 4.115a provides that 
a 20 percent evaluation is warranted for voiding dysfunction 
that requires the wearing of absorbent materials which must 
be changed less than two times per day.  A 40 percent 
evaluation is warranted when voiding dysfunction requires the 
wearing of absorbent materials which must be changed two to 
four times per day.  A 60 percent evaluation is warranted 
when voiding dysfunction requires the wearing of absorbent 
materials which must be changed more than four times per day.

Under urinary frequency, a 10 percent rating is warranted 
upon a showing of a daytime voiding interval between two and 
three hours, or; awakening to void two times per night.  A 20 
percent rating is warranted upon a showing of a daytime 
voiding interval of between one and two hours or when there 
is awakening to void three or four times per night.  A 40 
percent rating is warranted when the daytime voiding interval 
is less than one hour, or there is awakening to void five or 
more times per night.

With respect to obstructive voiding, 38 C.F.R. § 4.115a 
provides that obstructed voiding symptomatology with or 
without stricture disease requiring dilatation 1 to 2 times 
per year warrants a noncompensable evaluation.  Marked 
obstructed voiding symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of post void residuals greater than 150 cc, 
uroflowmetry, marked diminished peak flow rate (less than 10 
cc/sec), recurrent urinary tract infections secondary to 
obstruction, or stricture disease requiring periodic 
dilatation every 2 to 3 months, warrants a 10 percent 
evaluation.  Urinary retention requiring intermittent or 
continuous catheterization warrants a 30 percent evaluation.

The RO also considered the provisions of Diagnostic Code 
7528.  Under 7528, malignant neoplasm of the genitourinary 
system are rated 100 percent disabling.  Following the 
cessation of surgical, X-ray, antineoplastic chemotherapy or 
other therapeutic procedure, the rating of 100 percent is 
continued in effect with a mandatory VA examination at the 
expiration of six months.  If there has been no local 
reoccurrence or metastasis, the genitourinary disorder is 
rated on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.  Dr. Gayar, in July 
1996 reported that the veteran had completed radiation 
treatment for prostate adenocarcinoma about seven months 
previously and that examination revealed no evidence to 
suggest recurrence.  VA examination in September 1996 was 
likewise negative for any evidence of reoccurrence or 
metastasis.  Accordingly, the RO in the January 1997 rating 
decision which established service connection for residuals 
of prostate cancer, effective November 7, 1996, evaluated the 
veteran's condition based upon voiding dysfunction.

In his Substantive Appeal, the veteran contended that he was 
entitled to a 100 percent disability rating because his 
cancer was within one year of law change to give twelve 
months of 100 percent.  While this statement is not entirely 
clear, it appears that he is contending that the provisions 
of the rating schedule which had been in effect prior to 
February 17, 1994, which provided for continuation of a 100 
percent rating under Code 7528 for 1 year following the 
cessation of therapy, should be applied and would warrant the 
assignment of a 100 percent rating for some period of time as 
the radiation therapy apparently was not terminated until 
December 1996.  As noted above, the current rating criteria 
for Code 7528 have been in effect since February 17, 1994.  
The veteran's current claim was received by VA in June 1996 
and the grant of service connection was effective November 7, 
1996.  Inasmuch as the current criteria were in effect prior 
to the filing of the veteran's claim, there is no legal basis 
for application of any previous version of the rating 
criteria.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).


Analysis.  In general, when a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Therefore, 
the Board finds that the veteran's claim for an increased 
evaluation for his residuals of prostate cancer is well-
grounded.  Because the claim is well grounded, VA has a duty 
to assist the veteran in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a).  Here, VA has accorded the 
veteran several examinations in relation to this claim, and 
obtained medical records pertaining to the treatment he has 
received for his prostate cancer.  There does not appear to 
be any pertinent medical evidence that is not of record or 
requested by the RO.  Thus, the Board finds that VA has 
fulfilled its duty to assist the veteran in developing the 
facts pertinent to this claim.  No further assistance to the 
veteran is required to comply with the duty to assist.

There is no evidence that the veteran's residuals of prostate 
cancer have required him to wear absorbent materials which 
must be changed two to four times per day.  In fact, both the 
September 1996 and August 1997 VA examiners found that the 
veteran did not have to wear any such material at all.  
Accordingly, the provisions of urinary leakage under 
38 C.F.R. § 4.115a do not provide for a disability rating in 
excess of 20 percent in the instant case.

The Board also finds that the provisions concerning 
obstructive voiding do not provide for a disability rating in 
excess of 20 percent in the instant case.  The Board 
acknowledges that the urodynamic study conducted at the April 
1999 VA genitourinary examination revealed that the veteran 
had a bladder capacity of approximately 100 cc, with normal 
bladder capacity being 300-500 cc.  Moreover, the veteran's 
maximum flow rate was 1 ml/sec, with normal flow rate being 
12-15 ml/sec for his age.  However, a review of the various 
private medical treatment records on file, as well as the VA 
examination reports, does not show that the veteran's 
condition requires dilatation or catheterization.  Thus, he 
does not meet or nearly approximate the criteria for the next 
higher rating of 30 percent under 38 C.F.R. § 4.115a.

With respect to urinary frequency, the Board notes that at 
the September 1996 VA examination, the examiner noted that 
the veteran's frequency of urination was 15 to 20 times per 
day.  In his Substantive appeal, the veteran reported that he 
urinated more than every hour and 4 to 5 times a night, every 
night.  At the August 1997 VA examination, the veteran 
reported that he had to go to the bathroom very often, and 
even woke up 2 to 3 times a night.  Further, the examiner 
found that the veteran did have frequency of urination.  The 
October 1998 private medical records from Dr. Hanson note 
that the veteran reported that he was urinating 20 times a 
day, and 4 times at night, not always with a full bladder.  
In his November 1998 statement, the veteran reported that he 
had to urinate approximately 15 to 20 times per day; and if 
he consumed more than two glasses of water, it increased to 
approximately 25 to 30 times per day.  Moreover, he stated 
that it was not unusual for him to make 3 or 4 trips to the 
restroom during an hour and a half soccer game.  He also 
reported that within the hour before falling asleep he voids 
2 to 3 times, and he wakes up 3 to 5 times a night to void.  
The private medical records from Dr. Beer show that in 
November 1998 the veteran reported that he was having some 
difficulty with urinary frequency, voiding every hour during 
the day.  This problem had been present since the radiation 
treatment, but did not bother him greatly.  He was also 
getting up 3 to 4 times at night to urinate.  Additionally, 
at his April 1999 VA genitourinary examination, the veteran 
was noted to have urinary frequency, every hour during the 
daytime and urinary frequency of approximately 4-6 times 
during the night time.  Furthermore, the VA examiner's 
conclusions shows that he found the veteran's account of his 
urinary frequency to be credible.  

The Board finds that this account of the veteran's daytime 
urinary frequency warrants a disability rating of 40 percent 
under 38 C.F.R. § 4.115a.  In short, the daytime voiding 
interval appears to be less than one hour.  Consequently, the 
veteran meets or nearly approximates the criteria for the 
next higher rating of 40 percent based upon urinary 
frequency.  In reaching this determination, all reasonable 
doubt doctrine has been resolved in the veteran's behalf.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted above, the veteran has appealed the original or 
initial rating award and thus the applicability of "staged 
ratings" pursuant Fenderson, supra, must be considered.  
Inasmuch as the September 1996 examination report reflects 
that the veteran reported frequency of urination as 15 to 20 
times per day, the severity of the veteran's residuals of 
prostate cancer met or nearly approximated the criteria for a 
40 percent rating at all times during the pendency of the 
appeal.


ORDER

Entitlement to a disability rating of 40 percent for 
residuals of prostate cancer is allowed, subject to the law 
and regulations applicable to the payment of monetary 
benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

